Citation Nr: 0011499	
Decision Date: 05/01/00    Archive Date: 05/09/00

DOCKET NO.  98-14 631	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to recognition of the appellant as the surviving 
spouse of the veteran for the purpose of entitlement to 
Department of Veterans Affairs (VA) benefits.  


REPRESENTATION

Appellant represented by:	Mary A. Nester, Attorney at 
Law


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel




INTRODUCTION

The veteran served on active duty from June 1954 to June 
1956.  

By a decision dated in May 1996, the Board of Veterans' 
Appeals (Board) denied the appellant's claim for recognition 
as the veteran's surviving spouse for VA purposes on the 
grounds that the appellant and the veteran were legally 
divorced under the laws of the State of Oregon in February 
1983, and that the parties did not thereafter reside together 
prior to the veteran's death in June 1983.

This appeal arises from a May 1997 decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Portland, 
Oregon, which denied the appellant's request to reopen her 
claim for recognition as the veteran's surviving spouse for 
VA benefits.  

In February 1999 the Board of Veterans' Appeals (Board) 
remanded the appellant's claim to the RO.  The Board has 
reviewed the claims folder and determined that the RO has 
completed the actions ordered in the remand.


FINDINGS OF FACT

1.  The veteran and appellant were married on September 11, 
1953, in the State of Oregon.

2.  The veteran and the appellant were divorced as of 
February 28, 1983, by decree of a Circuity Court of the State 
of Oregon; they did not thereafter reside together.

3.  At the time of the veteran's death on July [redacted], 
1983, his residence was in Oregon.


CONCLUSION OF LAW

The legal requirements for recognition of the appellant as 
the veteran's surviving spouse have not been met.  38 
U.S.C.A. §§ 101(3), 103 (West 1991); 38 C.F.R. §§ 3.1(j), 
3.50 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

To be eligible to receive death benefits from VA, the 
appellant must show that she was the veteran's "surviving 
spouse."  38 U.S.C.A. § 101(3) (West 1991); 38 C.F.R. § 3.50 
(1999).  In order to qualify as a surviving spouse, the 
claimant must have been lawfully married to the veteran at 
the time of his death.  See 38 C.F.R. § 3.1(j).

A "surviving spouse" is defined, in part, as follows: 

[A] person of the opposite sex who was the spouse of a 
veteran at the time of the veteran's death, and who 
lived with the veteran continuously from the date of 
marriage to the date of the veteran's death (except 
where there was a separation which was due to the 
misconduct of, or procured by, the veteran without the 
fault of the spouse) and who has not remarried . . . . 

38 U.S.C.A. § 101(3); see also 38 C.F.R. § 3.50.  A "spouse" 
is "a person of the opposite sex who is a wife or husband."  
38 U.S.C.A. § 101(31); see also 38 C.F.R. § 3.50.  In 
determining whether a person is or was the spouse of a 
veteran, the validity of the marriage for VA purposes is 
determined "according to the law of the place where the 
parties resided at the time of the marriage or the law of the 
place where the parties resided when the right to benefits 
accrued."  38 U.S.C.A. § 103(c) (West 1991); 38 C.F.R. § 
3.1(j) (1999).

The validity of a divorce decree regular on its face, will be 
questioned by VA only when such validity is put in issue by a 
party thereto or a person whose interest in the claim for VA 
benefits would be affected thereby.  In cases where 
recognition of the decree is thus brought into question:

(a)  Where the issue is whether the veteran 
is single or married (dissolution of a 
subsisting marriage), there must be a bona 
fide domicile in addition to the standards of 
the granting jurisdiction respecting validity 
of divorce; 

(b)  Where the issue is the validity of 
marriage to a veteran following a divorce, 
the matter of recognition of the divorce by 
VA (including any question of bona fide 
domicile) will be determined according to the 
laws of jurisdictions specified in § 3.1(j).

(c)  Where a foreign divorce has been granted 
the residents of a State whose laws consider 
such decrees to be valid, it will thereafter 
be considered as valid under the laws of the 
jurisdictions specified in § 3.1(j) in the 
absence of a determination to the contrary by 
a court of last resort in those 
jurisdictions.  

38 C.F.R. § 3.206 (1999).  


Factual Background.  The veteran and the appellant were 
married in Oregon in September 1953.  The veteran entered 
military service in June 1954 and was separated from service 
due to physical disability in June 1956.  The service medical 
records reveal that the veteran was diagnosed with a 
schizophrenic reaction.

The veteran returned to Oregon after his release from 
service.  He was originally granted service connection for 
schizophrenia by the Portland, Oregon, RO in an October 1956 
rating action.  A May 1977 rating action sheet reveals that 
the veteran's schizophrenia was rated as 70 percent disabling 
and a total rating based on individual unemployability had 
been in effect since April 1973.  

A November 1977 VA evaluation reveals that the veteran had 
been a resident of a group convalescent home for 
approximately nine months.  The examiner commented that he 
was inclined to believe that the veteran's physically 
aggressive and hostile behavior was the reason the veteran 
was not living at home.  VA hospital records from 1978 note 
that the veteran was discharged to a nursing home.  

A January 1981 rating action assigned a 100 percent rating 
for schizophrenia effective October 3, 1980.  

A Decree of Dissolution of Marriage from the Circuit Court of 
the State of Oregon, County of Washington, dissolved the 
marriage of the veteran and appellant effective February 28, 
1983.  The decree listed the place of residence of the 
veteran as Forest Grove, Oregon and the place of residence of 
the appellant as Portland, Oregon.  

The Certificate of Death reveals that the veteran died on 
July [redacted], 1983.  The immediate cause of death was 
hepatic coma due to or as a consequence of advanced portal 
cirrhosis.  Place of death was the VA hospital.  Under the 
heading for marital status it was noted that he was divorced.  
Under the heading for informant the appellant's name was listed.  

In October 1983 the RO denied the claim for service 
connection for the cause of the veteran's death.  The RO 
denied the claim on the basis that the cause of the veteran's 
death was hepatic coma due to advanced portal cirrhosis which 
was not a service connected disability.  A letter was sent to 
the veteran's son in December 1983 informing him that the 
claim was denied.  

In August 1992 the appellant requested that the claim be 
reopened.  (A review of the claims folder reveals that prior 
to that date the RO had not addressed the question of whether 
or not the appellant was the veteran's surviving spouse for 
VA benefit purposes.)  

In an October 1992 letter, the RO notified the appellant that 
she was not entitled to receive benefits as the veteran's 
surviving spouse since her marriage to the veteran had been 
terminated by divorce.  

The appellant filed a notice of disagreement with that 
determination in May 1993.  She submitted her appeal to the 
Board in June 1994.  

The appellant has submitted several letters outlining why she 
believes that she is entitled to recognition as the veteran's 
surviving spouse.  First she states that she was married to 
the veteran for thirty years.  During their marriage she and 
the veteran had three children.  The veteran was frequently 
hospitalized and treated for schizophrenia during the 
marriage.  Due to his mental illness he was often abusive and 
physically threatening to her and her children.  It was only 
after the veteran became threatening and dangerous to her 
that he was placed in a nursing home.  She continued to care 
for his needs and was involved in decisions regarding his 
care.  The veteran and appellant were divorced because the 
veteran became very agitated and insisted that they must get 
a divorce.  The appellant agreed in an effort to placate the 
veteran.  It was understood between the veteran and appellant 
that the appellant would be eligible for VA benefits in the 
event of the veteran's death.  The veteran and appellant were 
only divorced a few months prior to his death.  The appellant 
has asserted that the divorce is void under Oregon law 
because the veteran was incompetent at the time he signed the 
agreement.  She has also asserted that the failure to serve 
notice of the divorce on the District Attorney makes the 
decree a nullity.  

The appellant and her son testified at a hearing before a 
Member of the Board in August 1995.  They reiterated the 
arguments the appellant had made in her letters to the RO and 
her Congressman.

The Board of Veterans' Appeals denied her claim in May 1996.  
The Board noted that despite the fact that a copy of the 
final decree of divorce was not of record, the evidence 
submitted and the statements from the appellant clearly 
demonstrated that she and the veteran were divorced in 
February 1983 in accordance with the laws of the State of 
Oregon.  The Board held that the evidence was persuasive that 
after the February 1983 divorce, the veteran and the 
appellant did not reside together prior to the veteran's 
death in July 1983.  The appellant appealed the Board 
decision to the United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) (hereinafter, "the Court").  In 
October 1996 the appellant withdrew her appeal and the Court 
ordered that it be dismissed.

In April 1997 the appellant requested that her claim be 
reopened and that she be recognized as the veteran's 
surviving spouse.  In support of her claim she submitted 
affidavits from herself and her attorney.  In his affidavit 
the attorney stated that he was aware at the time of the 
divorce that the veteran had a severe mental illness and did 
not understand the ramifications of the divorce action.  He 
stated that it was his opinion that the veteran was 
delusional at the time of the divorce.  She also submitted a 
copy of the February 1983 Oregon decree dissolving the 
marriage.  

In a May 1997 letter, the RO notified the appellant that her 
claim for death benefits as the surviving spouse of the 
veteran was denied because she was divorced from the veteran 
prior to his death.  

The appellant's notice of disagreement was received in June 
1997.  A statement of the case was issued in July 1998.  She 
submitted her appeal in September 1998.  

The Board remanded the claim to the RO in February 1999.  In 
response to the remand the RO obtained records from the 
Social Security Administration, VA treatment records of the 
veteran, and an opinion from the VA Regional Counsel 
regarding the appellant's status as a surviving spouse.  

In an opinion dated in November 1999, the VA Regional Counsel 
in Portland, Oregon, held that a valid marriage did not exist 
between the appellant and the veteran at the time of the 
veteran's death.  It was held that the marriage between the 
veteran and the appellant was terminated in February 1983, 5 
months prior to the veteran's death.  The Regional Counsel 
noted that the appellant had not cited an Oregon case to 
support her theory that the February 1983 divorce was invalid 
because of the veteran's mental status at the time and that 
no Oregon case could be found to support such a theory.  
Additionally, the Regional Counsel noted that no authority 
was cited for the position that VA should ignore the divorce 
(1) because of the long-term marriage that ended only 5 
months before the veteran's death; (2) because the veteran 
was mentally ill at the time and they were attempting to 
placate him; or (3) because the appellant is financially 
needy.  Regional Counsel concluded that unless and until the 
appellant obtained an Order from an Oregon court overturning 
the 1983 divorce, VA's position must be that there was no 
longer a valid marriage under Oregon law.


Analysis.  The Board has reviewed the claims folder and 
determined that there are several questions presented.  The 
first is whether the Board has jurisdiction to consider the 
case on its merits.  The appellant appealed the RO's 
determination that she had not presented new and material 
evidence to reopen her claim for recognition as a surviving 
spouse for VA purposes.  The Board remanded the case to the 
RO.  The RO obtained additional evidence as required by the 
remand.  Although the RO did not specifically address the 
issue of whether or not the appellant had presented new and 
material evidence, it is clear from reading the November 1999 
supplemental statement of the case that her case was 
reopened.  The case was then returned to the Board.  

The Court in Barnett v Brown, 83 F.3d 1380 (Fed. Cir. 1996) 
held 38 U.S.C.A. § 5108 and 7104 mean that the Board does not 
have jurisdiction to consider a claim which it previously 
adjudicated unless new and material evidence is presented, 
and before the Board may reopen such a claim, it must so 
find.  What the RO may have determined in this regard is 
irrelevant.  Section 7104 does not vary the Board's 
jurisdiction according to how the RO ruled.  It is well-
established judicial doctrine that any statutory tribunal 
must ensure that it has jurisdiction over each case before 
adjudicating the merits.  

The Board has reviewed the evidence presented prior to the 
May 1996 Board decision and compared it with the evidence 
submitted since that date.  The appellant and her attorney 
have presented evidence which was not in the claims folder at 
the time of the prior Board decision.  The evidence added to 
the record includes a copy of the February 1983 divorce 
decree, an affidavit from the attorney who represented both 
the appellant and the veteran with regard to the 1983 
divorce, and additional Social Security and VA medical 
records of the veteran.  The divorce decree and the affidavit 
from the attorney who represented the veteran and the 
appellant in 1983 are certainly relevant to the issue of 
whether or not the veteran and appellant had a valid marriage 
at the time of his death.  The Board has concluded that the 
appellant has submitted new and material evidence to support 
her claim.  See 38 C.F.R. § 3.156 (1999); Hodge v. West, 155 
F.3d 1356, 1363 (Fed. Cir. 1998).  The RO properly reopened 
her claim.  

The Board next proceeded to consider the appellant's request 
to be recognized as the veteran's surviving spouse for VA 
benefit purposes.  The Board must determine whether the 
appellant was the veteran's lawful spouse at the time of his 
death.  Pursuant to 38 C.F.R. § 3.1(j), the validity of the 
marriage is to be determined by applying "the law of the 
place where the parties resided at the time of marriage, or 
the law of the place where the parties resided when the right 
to benefits accrued."  

The veteran and appellant were married in Oregon in September 
1953 and resided in Oregon at the time of the veteran's death 
in July 1983.  A decree from the State of Oregon reveals that 
the marriage of the veteran and the appellant was dissolved 
in February 1983.

The validity of a divorce decree will not be questioned by VA 
unless it is put in issue by a party.  38 C.F.R. § 3.206.  
The appellant and her attorney have asserted that the 
February 1983 divorce decree is invalid because the veteran 
was incompetent at the time of the decree and not represented 
by a guardian.  It is asserted that he was unable to 
understand the ramifications of the divorce.  The appellant 
and her son have also asserted that there was a procedural 
defect, i.e., that the district attorney was not served with 
notice of the divorce action as required by Oregon law.  In 
support of the later contention, the appellant's son 
submitted a copy of a page from a legal digest.  

VA regulations provide that when VA addresses the issue of 
validity of a divorce it must first consider whether there 
was bona fide domicile.  38 C.F.R. § 3.206.  The record 
clearly establishes that the veteran and the appellant 
resided in Oregon at the time of the 1953 marriage, at the 
time of the 1983 divorce, and on the date of the death of the 
veteran, and it is not contended otherwise.  Thus, in 
determining the matter of recognition by VA of the divorce, 
the laws of the State of Oregon must be followed.  See 
38 C.F.R. § 3.1(j).

The Board first considers the assertion raised by the 
appellant's son that failure to serve the District Attorney 
with a summons was a defect making the decree void.  The 
controlling case submitted in support of that proposition was 
Swint v. Swint, 238 Ore. 367, 395 P.2d 114 (1964).  In that 
case the Supreme Court of Oregon upheld a Circuit Court 
ruling that set aside a divorce because the district attorney 
had not been served with a summons nor waived the provisions 
of ORS 107.040.  The court had held the decree of divorce 
void under the statute.  A review of the Oregon Revised 
Statutes reveals that the statute which required service of 
the district attorney in divorce cases was repealed in 1971.  
ORS § 107.040 was repealed in 1971.  ORE. REV. STAT., tit. 
11, 107.040 (Repealed) (1997).  

For that reason it is immaterial whether or not the district 
attorney was served with a summons since the law was repealed 
12 years prior to the February 1983 divorce decree.  
Therefore the statute does not apply.  

In the alternative the appellant and her attorney have 
asserted that the veteran was not competent at the time of 
the divorce.  In support of that contention they have 
submitted an affidavit from the attorney who represented both 
parties in the divorce action.  (It appears from the evidence 
and the decree that the divorce was entered based on an 
agreement of the parties.  It was an uncontested action.)  
The attorney stated that the veteran was chronically mentally 
ill.  

The appellant has not cited any authority as to the legal 
standards for determining competency or insanity in the State 
of Oregon to support her claim that the veteran was 
incompetent at the time of the divorce.  The appellant has 
argued in essence that due to his incapacity caused by his 
chronic schizophrenia, a guardian should have been appointed 
to represent the veteran in the divorce action.  In the 
absence of a guardian ad litem appearing for the veteran, the 
decree should be considered void.  

A review of current Oregon Rules of Civil Procedure (ORCP) 
reveals that a guardian ad litem may be appointed to maintain 
a dissolution action on behalf of an incapacitated husband.  
In re Marriage of Ballard, 93 OR. APP. 463, 762 P.2D 1051 
(1998).  At the time of the decree in 1983 the matter would 
have been governed by ORS 13.041, which has since been 
replaced by ORCP 27.  

The Board notes that there is no indication in the record 
that the veteran had been determined to be incapacitated by 
law.  Even if the Board were to accept the assertions of the 
appellant that the veteran was not competent and that a 
guardian should have been appointed on his behalf that does 
not void the divorce decree.  

A review of Oregon law reveals that even if the veteran were 
incompetent and no guardian had been appointed it would not 
result in the judgment of divorce being void.  The 
controlling law in this case is the Supreme Court of Oregon 
holding in Bobell v. Wagenaar, 106 Ore. 232, 210 P. 711 (Ore. 
1922), which reads in part as follows:

The judgments complained of were default 
judgments and it was not made to appear 
to the court that the party defendant to 
said actions was insane, but even if it 
had been disclosed to the court that the 
defendant was an insane party and the 
court had failed or refused to appoint a 
guardian ad litem to defend for him, this 
would not have deprived the court of its 
jurisdiction over his person or over the 
subject matter of the action and such 
failure would have been a mere 
irregularity rendering the judgment 
voidable but not void.  Plaintiff's 
remedy in such a case would be to appeal 
or to commence a suit to set aside and 
vacate the judgments.

*		*		*		*

"As a general rule," said this court in 
Harper v. Harding, 3 Ore. 361, "a 
judgment or decree of a court having 
jurisdiction cannot be attacked 
collaterally; and when a decree is 
attacked for want of jurisdiction, it is 
not a sufficient showing of such lack, to 
declare that the defendant was insane at 
the time."  

Based on the law of the State of Oregon, the Board has 
determined that the February 1983 divorce decree is valid.  
As is set out above, the validity of the judgment dissolving 
the parties marriage may only be challenged by appealing the 
order or commencing an action to set it aside.  There is no 
indication in the record that the appellant appealed the 
judgment or that it has been set aside.  For that reason the 
February 1983 Oregon decree is valid.  It terminated the 
marriage of the parties prior to the death of the veteran in 
July 1983.  

The facts of this case appear to be controlled by Koch v. 
Brown, 4 Vet. App. 568 (1993), and warrant the conclusion 
that the appellant cannot be recognized as a surviving spouse 
under 38 U.S.C.A. § 101(3) as the divorce decree preceded the 
veteran's death.  

The appellant has also asserted that she has been recognized 
as the veteran's spouse by the Social Security Administration 
(SSA).  Although the Social Security decision regarding 
appellant's marital status is not controlling for purposes of 
a final VA determination, it is relevant to the present 
claim.  See Collier v. Derwinski, 1 Vet. App. 413, 417 
(1991); Murincsak v. Derwinski, 2 Vet. App. 363, 370 (1992).  
SSA regulations provide that a former spouse may draw 
benefits off the earnings record of their divorced spouse in 
some cases, unlike VA.  In July 1999 the RO received copies 
of the widow's application for insurance benefits from SSA.  
Attached was an earnings record-PIA Determination.  There is 
nothing in the record which indicates that the marriage of 
the veteran and appellant was not terminated prior to his 
death which is the controlling factor for VA purposes.  

The appellant additionally contends that she cared for the 
veteran when he was sick and throughout a thirty year 
marriage.  She argues that, considering what she did, it is 
only fair that she be deemed by VA to be the surviving spouse 
for purposes of receiving death pension benefits.  In essence 
she is requesting equitable relief.  The Board is without 
authority to grant benefits on an equitable basis.  Only the 
Secretary is empowered to determine if equitable relief is 
appropriate.  It is provided only in cases of administrative 
error on the part of the Federal Government.  See 38 U.S.C.A. 
§§ 503, 7104 (West 1991); Harvey v. Brown, 6 Vet. App. 416, 
425 (1994).  

The law provides only for payment of death pension to a 
surviving spouse who was married to the veteran at the time 
of his death.  38 U.S.C.A. § 1310, 1311, 1318.  The Board is 
not empowered to ignore regulations which have been adopted 
by the VA.  38 U.S.C.A. § 7104(c) (West 1991); Payne v. 
Derwinski, 1 Vet. App. 85, 87 (1990).  

The Court has held that "where the law and not the evidence 
is dispositive, the claim should be denied or the appeal to 
the Board terminated because of the absence of legal merit or 
the lack of entitlement under the law."  See Sabonis v. 
Brown, 6 Vet. App. 426 (1994).  Inasmuch as the appellant 
does not meet the criteria for recognition of a surviving 
spouse, the benefit sought on appeal must be denied.


ORDER

Recognition of the appellant as the surviving spouse of the 
veteran for the purpose of VA benefits is denied.  


		
	Gary L. Gick
	Member, Board of Veterans' Appeals


 

